Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), entered into on January 29, 2020 (the
“Effective Date”), is by and between SPIRIT AEROSYSTEMS, INC., a Delaware
corporation (the “Company”), and Mark Suchinski (“Employee”).

 

RECITALS

 

WHEREAS, the Company is engaged in the manufacture, fabrication, maintenance,
repair, overhaul, and modification of aircraft and aircraft components and
markets and sells its services and products to its customers throughout the
world (the “Business”); and

 

WHEREAS, the Company desires to appoint Employee to the position of Senior Vice
President and Chief Financial Officer, and to perform such other services as the
Company may direct; and

 

WHEREAS, in the course of performing Employee’s duties for the Company, Employee
is likely to gain certain confidential and proprietary information belonging to
the Company, develop relationships that are vital to the Company’s goodwill, and
acquire other important benefits to which the Company has a protectable
interest; and

 

WHEREAS, the Company has agreed to appoint Employee and Employee has agreed to
accept such appointment by the Company upon the terms, conditions, and
restrictions contained in this Agreement; and

 

WHEREAS, the Agreement will supersede any other employment agreements between
the Company and Employee.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and covenants hereinafter, the parties hereto agree as follows:

 

1.          Employment. In reliance on the representations and warranties made
herein, the Company hereby appoints Employee to be its Senior Vice President and
Chief Financial Officer working in Wichita, Kansas and reporting to the
Company’s Chief Executive Officer, and to perform such duties and services in
and about the business of the Company as may from time to time be assigned to
Employee that are consistent with the responsibilities of a Senior Vice
President and Chief Financial Officer. The job title and duties referred to in
the preceding sentence may be changed by the Company in the Company’s sole
discretion at any time. Employee shall devote Employee’s full time to this
employment. Employee’s employment as Senior Vice President and Chief Financial
Officer hereunder shall commence on the Effective Date, will continue for a
period of three years after the Effective Date (the “Initial Term”), and will
automatically be extended for successive one-year periods thereafter (each a
“Renewal Term”), unless either party provides the other with written notice at
least ninety days in advance of the expiration of the Initial Term or the
then-current Renewal Term, as applicable, that such period will not be so
extended (the Initial Term and any Renewal Term are, collectively, the
“Employment Period”). In the event that Employee ceases to be employed by the
Company for any reason, Employee shall tender his resignation from all positions
he holds with the Company, effective on the date his employment is terminated.

 



 

 

 

2.          Performance. Employee shall use Employee’s best efforts and skill to
faithfully enhance and promote the welfare and best interests of the Company.
Employee shall strictly obey all rules and policies of the Company, follow all
laws and regulations of appropriate government authorities, and be governed by
reasonable decisions and instructions of the Company as are consistent with job
duties as described above.

 

3.          Compensation. Except as otherwise provided for herein, for all
services to be performed by Employee in any capacity hereunder, including
without limitation any services as an officer, director, member of any
committee, or any other duties assigned to Employee throughout the Employment
Period, the Company shall pay or provide Employee with the following, and
Employee shall accept the same, as compensation for the performance of
Employee’s undertakings and the services to be rendered by Employee:

 

(a)       Base Salary. Employee will be entitled to an annual salary of Five
Hundred Thousand Dollars ($500,000.00) (the “Base Salary”), which shall be paid
in accordance with the Company’s policies and procedures. The Base Salary may be
changed from time to time on a discretionary basis or based upon Employee’s
and/or the Company’s performance or such other factors as the Board or the
Board’s compensation committee (“Committee”) deems appropriate in its sole
discretion.

 

(b)       Annual Incentive Compensation. Employee shall be eligible for annual
incentive compensation (either in cash or common stock of the Company’s parent)
under the Spirit AeroSystems Holdings, Inc. short-term incentive program (the
“STIP”) maintained pursuant to and in accordance with the terms and conditions
of the Spirit AeroSystems Holdings, Inc. 2014 Omnibus Incentive Plan, as amended
or restated from time to time (the “OIP”). Employee’s target STIP award
opportunity will be 100% of Base Salary if target performance goals are reached
and Employee’s maximum STIP award opportunity will be 200% of Base Salary if
outstanding performance goals are reached. If target performance goals are not
reached, you will be entitled to such incentive compensation, if any, as is
otherwise provided by the STIP and the Company’s policie Employee’s annual STIP
awards will be granted at the time and on the terms that the Company grants
annual STIP awards under the OIP to its other executives.

 

(c)       Long-Term Incentive Awards. Employee will be eligible to participate
in annual awards under the Spirit AeroSystems Holdings Inc. long-term incentive
program (the “LTIP”) granted by the Board or its compensation committee,
pursuant to and in accordance with the terms and conditions of the OIP. Each
year of the Initial Term, Employee will receive an annual LTIP award opportunity
equal to 175% of Base Salary. In each year of employment following the Initial
Term, Employee’s participation in the LTIP and award opportunity under the LTIP
will be pursuant to and in accordance with the terms and conditions of the LTIP
and OIP then in effect. Employee’s annual LTIP awards will be granted at the
time and on the terms that the Company grants annual LTIP awards under the OIP
to its other executives.

 

(d)       Deferred Compensation. Employee will be entitled to participate in the
Company’s Amended and Restated Deferred Compensation Plan (as amended from time
to time, the “DCP”), subject to the terms set forth therein. Employee may elect
to voluntarily defer compensation under the DCP in accordance with the terms and
conditions of the DCP and the plan administrator’s policies and procedures.

 



 

 

 

(e)       Other Benefit Plans. Employee shall also be eligible to participate in
the Company’s other employee benefit plans, policies, practices, and
arrangements as the same may be offered to other officers of the Company from
time to time, including, without limitation, (i) any retirement plan, excess or
supplementary plan, profit sharing plan, savings plan, health and dental plan,
disability plan, survivor income and life insurance plan, executive financial
planning program, or other arrangement, or any successors thereto; and (ii) such
other benefit plans as the Company may establish or maintain from time to time
(collectively the “Benefit Plans”). Employee’s entitlement to any other
compensation or benefits shall be determined in accordance with the terms and
conditions of the Benefit Plans and other applicable programs, practices, and
arrangements then in effect.

 

(f)       Holiday and Time Off. Employee will be provided with 12 paid holidays
each year and with responsible paid time off in accordance with the Company’s
policies and practices in effect from time to time, as applicable to similarly
situated executives of the Company.

 

(g)      Fringe Benefits. Employee will be provided with all fringe benefits and
perquisites in accordance with the Company’s policies as the same may be amended
from time to time.

 

(h)      Withholding Taxes. The Company shall have the right to deduct from all
payments made to Employee hereunder any federal, state, or local taxes required
by law to be withheld.

 

(i)       Expenses. During Employee’s employment, the Company shall promptly pay
or reimburse Employee for all reasonable out-of-pocket expenses incurred by
Employee in the performance of duties hereunder in accordance with the Company’s
policies and procedures then in effect.

 

(j)       Clawback. The Company and Employee each acknowledge that amounts paid
under this Agreement, the OIP or the other Benefit Plans are subject to any
policy on the recovery of compensation (i.e., a so-called “clawback policy”), as
it exists now or as later adopted, and as thereafter amended from time to time.

 

4.            Restrictions.

 

(a)       Acknowledgements. Employee acknowledges and agrees that: (1) during
the Employment Period, because of the nature of Employee’s responsibilities and
the resources provided by the Company, Employee will acquire valuable and
confidential skills, information, trade secrets, and relationships with respect
to the Company’s business practices and operations; (2) Employee may develop on
behalf of the Company a personal acquaintance and/or relationship with various
persons, including, but not limited to, customers and suppliers, which
acquaintances may constitute the Company’s only contact with such persons, and,
as a consequence of the foregoing, Employee will occupy a position of trust and
confidence with respect to the Company’s affairs; (3) the Business involves the
marketing and sale of the Company’s products and services to customers
throughout the entire world, the Company’s competitors, both in the United
States and internationally, consist of both domestic and international
businesses, and the services to be performed by Employee for the Company involve
aspects of both the Company’s domestic and international business; and (4) it
would be impossible or impractical for Employee to perform Employee’s duties for
the Company without access to the Company’s confidential and proprietary
information and contact with persons that are valuable to the goodwill of the
Company. Employee acknowledges that if Employee went to work for, or otherwise
performed services for, a third party engaged in a business substantially
similar to the Business, the disclosure by Employee to a third party of such
confidential and proprietary information and/or the exploitation of such
relationships could inevitably harm the Company’s Business.

 



 

 

 

(b)       Reasonableness. In view of the foregoing and in consideration of the
remuneration to be paid to Employee, Employee agrees that it is reasonable and
necessary for the protection of the goodwill and business of the Company that
Employee make the covenants contained in this Agreement regarding the conduct of
Employee during and subsequent to Employee’s employment by the Company, and that
the Company may suffer irreparable injury if Employee engages in conduct
prohibited by this Agreement.

 

(c)       Non-Compete. During the Employment Period and for a period of (i) in
the case of involuntary termination without Cause, one (1) year after
termination of employment, and (ii) in the case of termination of employment for
any other reason, two (2) years after such termination of employment, neither
Employee nor any other person or entity with Employee’s assistance nor any
entity in which Employee directly or indirectly has any interest of any kind
(without limitation) shall anywhere in the world, directly or indirectly own,
manage, operate, control, be employed by, solicit sales for, invest in,
participate in, advise, consult with, or be connected with the ownership,
management, operation, or control of any business which is engaged, in whole or
in part, in the Business, or any business that is competitive therewith or any
portion thereof, except for the exclusive benefit of the Company, unless
Employee is solely providing services to and for a non-competitive portion of
such business; provided, however, that Employee shall not be deemed to have
breached this provision if Employee’s sole relation with any such entity
consists of Employee’s holding, directly or indirectly, not greater than two
percent (2%) of the outstanding securities of a company listed on or through a
national securities exchange.

 

(d)       Non-Solicitation. In addition, during the Employment Period and for a
period of (i) in the case of involuntary termination without Cause, one (1) year
after termination of employment, and (ii) in the case of termination of
employment for any other reason, two (2) years after such termination of
employment, neither Employee nor any person or entity with Employee’s assistance
nor any entity that Employee or any person with Employee’s assistance or any
person who Employee directly or indirectly controls shall, directly or
indirectly, (1) solicit or take any action to induce (A) any employee to quit or
terminate their employment with the Company or the Company’s affiliates or (B)
any customer to cease doing business with, or reduce or modify its business
with, the Company or the Company’s affiliates, or (2) employ as an employee,
independent contractor, consultant, or in any other position, any person who was
an employee of the Company or the Company’s affiliates during the aforementioned
period.

 



 

 

 

(e)       Confidentiality. For purposes of this Agreement, “Confidential
Information” means any information (whether in written, oral, graphic,
schematic, demonstration, or electronic format, whether or not specifically
marked or identified as confidential, and whether obtained by you before or
after the Effective Date), not otherwise publicly disclosed by Spirit, regarding
(without limitation) Spirit, its Business, customers, suppliers, business
partners, prospects, contacts, contractual arrangements, discussions,
negotiations, evaluations, labor negotiations, bids, proposals, aircraft
programs, costs, pricing, financial condition or results, plans, strategies,
governmental relations, projections, analyses, methods, processes, models,
tooling, know-how, trade secrets, discoveries, research, developments,
inventions, engineering, technology, proprietary information, intellectual
property, designs, computer software, intelligence, legal or regulatory
compliance, accounting decisions, opportunities, challenges, and any other
information of a confidential or proprietary nature. Notwithstanding the
foregoing, Confidential Information will not include any information that: (1)
Employee is required to disclose by the order of a court or administrative
agency, subpoena, or other legal or administrative demand, so long as Employee
gives the Company written notice and an opportunity to contest or seek
confidential treatment of such disclosure and Employee fully cooperates at our
expense with any such contest or confidential treatment request; (2) has been
otherwise publicly disclosed or made publicly available by the Company; or (3)
was obtained by Employee in good faith after Employee’s employment with the
Company ended from a source that was under no obligation of confidentiality to
the Company or any customer or supplier. For the avoidance of doubt, nothing in
this Agreement limits, restricts or in any other way affects Employee from
communicating with any governmental agency or entity concerning matters relevant
to the governmental agency or entity. The parties agree that no confidentiality
or other obligation Employee owes to the Company prohibits Employee from
reporting possible violations of U.S. Federal law or regulation to any
governmental agency or entity under any whistleblower protection provision of
U.S. Federal or U.S. State law or regulation (including Section 21F of the
Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002) or requires Employee to notify the Company of any such report. In making
any such report, however, Employee is not authorized to disclose communications
with counsel that were made for the purpose of receiving legal advice, that
contain legal advice or that are protected by the attorney work product or
similar privilege. Employee is hereby notified that the immunity provisions in
Section 1833 of title 18 of the United States Code provide that an individual
cannot be held criminally or civilly liable under any federal or state trade
secret law for any disclosure of a trade secret that is made (1) in confidence
to federal, state or local government officials, either directly or indirectly,
or to an attorney, and is solely for the purpose of reporting or investigating a
suspected violation of the law, (2) under seal in a complaint or other document
filed in a lawsuit or other proceeding, or (3) to Employee’s attorney in
connection with a lawsuit for retaliation for reporting a suspected violation of
law (and the trade secret may be used in the court proceedings for such lawsuit)
as long as any document containing the trade secret is filed under seal and the
trade secret is not disclosed except pursuant to court order.

 

(f)        Effect of Breach. Employee agrees that a breach of this Section 4 may
not adequately be compensated by money damages and, therefore, the Company shall
be entitled, in addition to any other right or remedy available to it
(including, but not limited to, an action for damages), to a temporary
injunction restraining such breach or threatened breach, and Employee hereby
consents to the issuance of such temporary injunction, without the requirement
of the Company to post a bond or other security, until such time as a court
makes a final ruling on the Company’s right to a permanent injunction
restraining such breach or threatened breach.

 

(g)       Other Rights Preserved. Nothing in this Section eliminates or
diminishes rights which the Company may have with respect to the subject matter
hereof under other agreements, the governing statutes, or under provisions of
law, equity, or otherwise, except that the covenants contained in Sections 4(c)
and (d) shall supersede and replace the same or similar covenants contained in
any other agreements, including in the Benefit Plans. Without limiting the
foregoing, this Section does not limit any rights the Company may have under any
agreement with Employee regarding trade secrets and confidential information.

 



 

 

 

(h)       Section 409A. The Company and Employee intend that the payments and
benefits provided for in this Agreement either be exempt from Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), or be provided in a
manner that complies with Section 409A of the Code, and any ambiguity herein
shall be interpreted so as to be consistent with the intent of this Section
4(h). In no event whatsoever shall the Company be liable for any additional tax,
interest or penalty that may be imposed on Employee by Code Section 409A or
damages for failing to comply with Section 409A. Notwithstanding anything
contained herein to the contrary, all payments and benefits under Section 6(b)
of this Agreement shall be paid or provided only at the time of a termination of
Employee’s employment that constitutes a “separation from service” from the
Company within the meaning of Section 409A of the Code and the regulations and
guidance promulgated thereunder (determined after applying the presumptions set
forth in Treas. Reg. Section 1.409A-1(h)(1)). For purposes of Section 409A of
the Code, each payment made under this Agreement will be treated as a separate
payment. Further, if at the time of Employee’s termination of employment with
the Company, Employee is a “specified employee” as defined in Section 409A of
the Code as determined by the Company in accordance with Section 409A of the
Code, and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in payments or benefits
ultimately paid or provided to Employee) until the date that is at least six (6)
months following Employee’s termination of employment with the Company (or the
earliest date permitted under Section 409A of the Code), whereupon the Company
will pay Employee a lump-sum amount equal to the cumulative amounts that would
have otherwise been previously paid to Employee under this Agreement during the
period in which such payments or benefits were deferred. Thereafter, payments
will resume in accordance with this Agreement.

 

Notwithstanding anything to the contrary in this Agreement, in-kind benefits and
reimbursements provided under this Agreement during any calendar year shall not
affect in-kind benefits or reimbursements to be provided in any other calendar
year, other than an arrangement providing for the reimbursement of medical
expenses referred to in Section 105(b) of the Code, and are not subject to
liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
Employee and, if timely submitted, reimbursement payments shall be promptly made
to Employee following such submission, but in no event later than December 31st
of the calendar year following the calendar year in which the expense was
incurred. In no event shall Employee be entitled to any reimbursement payments
after December 31st of the calendar year following the calendar year in which
the expense was incurred. This Section shall only apply to in-kind benefits and
reimbursements that would result in taxable compensation income to Employee.

 

Additionally, in the event that following the date hereof the Company or
Employee reasonably determines that any compensation or benefits payable under
this Agreement may be subject to Section 409A of the Code, the Company and
Employee shall work together to adopt such amendments to this Agreement or adopt
other policies or procedures (including amendments, policies and procedures with
retroactive effect), or take any other commercially reasonable actions necessary
or appropriate to, in a manner that preserves to the maximum extent possible the
economic value of the relevant payment or benefit under this Agreement to
Employee (x) exempt the compensation and benefits payable under this Agreement
from Section 409A of the Code and/or preserve the intended tax treatment of the
compensation and benefits provided with respect to this Agreement or (y) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance.

 



 

 

 

5.            Termination. This Agreement and the Employment Period shall
terminate upon the following circumstances:

 

(a)       Without Cause. At any time at the election of either Employee or the
Company for any reason or no reason, without Cause, but subject to the
provisions of this Agreement. It is expressly understood that Employee’s
employment is strictly “at will.”

 

(b)       Cause. At any time at the election of the Company for Cause. “Cause”
for this purpose shall mean (i) Employee committing a material breach of this
Agreement that, if curable, is not cured within ten (10) business days after
written notice to Employee; (ii) acts involving moral turpitude, including
fraud, material and willful dishonesty, material and intentional unauthorized
disclosure of confidential information, the commission of a felony or other
crime involving moral turpitude, or material violation of policies of the
Company made available to Employee; (iii) direct and deliberate acts
constituting a material breach of Employee’s duty of loyalty to the Company; or
(iv) Employee’s willful or continuous refusal, or material failure, other than
by reason of Disability (as defined below), to perform the duties reasonably
assigned to Employee by the Company consistent with the provisions of this
Agreement if such refusal is not remedied within ten (10) business days after
written notice to Employee.

 

(c)       Death or Disability. Employee’s death or Employee’s being unable, due
to physical or mental disability, to render the services required to be rendered
by Employee for more than a total of ninety (90) consecutive business days or an
aggregate of a period of one hundred eighty (180) business days during any
twelve-month period (“Disability”).

 

6.            Effect of Termination.

 

(a)       General Rule. If Employee’s employment terminates for any reason other
than as described in Section 6(b) below, the Company will pay Employee’s
compensation only through the last day of employment, and, except as otherwise
expressly provided in this Agreement or the STIP, the LTIP, the DCP, or any
Benefit Plan; the Company will have no further obligation to Employee.

 

(b)       Termination Without Cause. If Employee’s employment is terminated by
the Company without Cause at any time during the Initial Term of the Agreement,
then for so long as Employee complies with his continuing obligations under
Section 4, the Company will (i) pay Employee’s monthly Base Salary in effect
immediately before termination of Employee’s employment for a period of one (1)
year and (ii) pay the cost of COBRA medical and dental benefits coverage for a
period of six (6) months.

 

To receive the benefits described in this Section 6(b), Employee will be
required to sign a general release of claims in a form the Company deems
acceptable. The release must be provided, and any revocation period must have
expired, not later than 60 days after termination of employment. If the
foregoing conditions are satisfied then, except as provided below, payment of
salary continuation and other benefits will begin 60 days after termination of
employment.

 



 

 

 

Notwithstanding any contrary provision of this Section 6(b), if Employee is a
Specified Employee (as defined in Section 409A of the Code) at the time
employment terminates, the payments described in Section 6(b) will, to the
extent such amounts are deferred compensation within the meaning of Code Section
409A, be delayed until the date that is the earlier of (i) six (6) months after
Employee’s termination of employment, or (ii) the date of Employee’s death, and
upon reaching that date, all amounts that would have been paid during the
six-month delay period, plus interest thereon at the prime rate (as published in
the Wall Street Journal) from the date the payment would have been made but for
this paragraph to the date of payment, will be paid in a single lump sum, and
all remaining amounts will be paid in equal monthly payments for the remainder
of the Salary Continuation Period.

 

Except as otherwise expressly provided in this Agreement or in any Benefit Plan,
the Company will have no further obligation to Employee upon termination for any
reason.

 

(c)       Disability or Death. If Employee’s employment terminates due to
Disability or death, the Company will pay the Employee’s monthly Base Salary
only through the date of termination.

 

(d)       Post-Termination Obligations On termination of employment for any
reason, (i) Employee will resign as of the date of such termination as a
director and officer of Spirit and its affiliates and as a fiduciary of any of
Spirit’s or its affiliates’ benefit plans, (ii) Employee will promptly execute
and deliver upon such termination any document reasonably required by Spirit or
an affiliate to evidence the foregoing resignations, (iii) Employee will
immediately deliver to us all Confidential Information, all copies and
embodiments thereof, and all records, notes, worksheets, schematics, customer
lists, supplier lists, memoranda, computer files and storage devices, analyses
and derivative works based thereon or which relate in any way thereto, and (iv)
Employee will pay to us any amounts due and owing by you as specified in this
Agreement.

 

(e)       Survival of Provisions. Employee’s obligations under Sections 4
through 9 of this Agreement will survive the expiration or termination of
employment for any reason.

 

7.            Representations and Warranties.

 

(a)       No Conflicts. Employee represents and warrants to the Company that, to
the best of his knowledge, Employee is under no duty (whether contractual,
fiduciary, or otherwise) that would prevent, restrict, or limit Employee from
fully performing all duties and services for the Company, and the performance of
such duties and services shall not conflict with any other agreement or
obligation to which Employee is bound. For the avoidance of doubt, Employee has
disclosed to the Company that he has certain confidentiality, employee
non-solicitation, employee non hire, and non-competition covenants to his prior
employer that to the best of Employee’s knowledge would not materially prevent,
restrict or limit him from fully performing all duties and services for the
Company.

 

(b)       No Hardship. Employee represents and acknowledges that Employee’s
experience and/or abilities are such that observance of the covenants contained
in this Agreement will not cause Employee any undue hardship and will not
unreasonably interfere with Employee’s ability to earn a livelihood.

 



 

 

 

8.            Alternative Dispute Resolution.

 

(a)       Mediation. Employee and the Company agree to submit all unsettled
claims, disputes, controversies, and other matters in question between them
arising out of or relating to this Agreement (including but not limited to any
claim that the Agreement or any of its provisions is invalid, illegal, or
otherwise voidable or void) or the dealings or relationship between Employee and
the Company (“Disputes”) to mediation in Wichita, Kansas and in accordance with
the Commercial Mediation Rules of the American Arbitration Association currently
in effect. The mediation shall be private, confidential, voluntary, and
nonbinding. Any party may withdraw from the mediation at any time before signing
a settlement agreement upon written notice to each other party and to the
mediator. The mediator shall be neutral and impartial. The mediator shall be
disqualified as a witness, consultant, expert, or counsel for either party with
respect to the matters in Dispute and any related matters. The Company and
Employee shall pay their respective attorneys’ fee and other costs associated
with the mediation, and the Company and Employee shall equally bear the costs
and fees of the mediator. If a Dispute cannot be resolved through mediation
within ninety (90) days of being submitted to mediation, the parties may proceed
with legal action.

 

(c)       Confidentiality. Employee and the Company agree that they will not
disclose, or direct or assist those acting on their behalf to disclose, any
aspect of the proceedings under Section 8(a) and Section 8(b), including but not
limited to the resolution or the existence or amount of any award, to any
person, firm, organization, or entity of any character or nature, unless
divulged (i) to an agency of the federal or state government, (ii) pursuant to a
court order, (iii) pursuant to a requirement of law, (iv) pursuant to prior
written consent of the other party, (v) pursuant to a legal proceeding to
enforce a settlement agreement or arbitration award, (vi) in connection with the
arbitration (e.g., to the parties, their respective counsel, legal assistants,
support staff, experts, consultants, potential witnesses, court reporters)
and/or (vii) to Employee’s family and/or accountant(s), legal, financial and/or
tax advisor(s). This provision is not intended to prohibit nor does it prohibit
Employee’s or the Company’s disclosures of the terms of any settlement or
arbitration award to their attorney(s), accountant(s), financial and/or tax
advisor(s), or family members, provided that they comply with the provisions of
this paragraph.

 

(d)       Injunctions. Notwithstanding anything to the contrary contained in
this Section 8, the Company and Employee shall have the right in a proper case
to seek temporary restraining orders and temporary or preliminary injunctive
relief from a court of competent jurisdiction; provided, however, that the
Company and Employee must contemporaneously submit the Disputes for nonbinding
mediation under Section 8(a) and then for arbitration under Section 8(b) on the
merits as provided herein if such Disputes cannot be resolved through mediation.

 



 

 

 

9.            General.

 

(a)       Notices. All notices required or permitted under this Agreement shall
be in writing, may be made by personal delivery or facsimile transmission,
effective on the day of such delivery or receipt of such transmission, or may be
mailed by registered or certified mail, effective two (2) days after the date of
mailing, addressed as follows:

 

To the Company:

 

Spirit AeroSystems, Inc.

Attention: Executive Vice President/Chief Administration Officer

3801 S. Oliver

P.O. Box 780008, Mail Code K15-19

Wichita, KS 67278-0008

Facsimile Number: (316) 523-8814

 

or such other person or address as designated in writing to Employee.

 

To Employee:

 

Mark Suchinski

 

or at Employee’s last known residence address or to such other address as
designated by Employee in writing to the Company.

 

(b)      Successors. Neither this Agreement nor any right or interest therein
shall be assignable or transferable (whether by pledge, grant of a security
interest, or otherwise) by Employee or Employee’s beneficiaries or legal
representatives, except by will, by the laws of descent and distribution, or
inter vivos revocable living grantor trust as Employee’s beneficiaries. This
Agreement shall be binding upon and shall inure to the benefit of the Company,
its successors and assigns, and Employee and shall be enforceable by them and
Employee’s heirs, legatees, and legal personal representatives. If Employee dies
during the Employment Period, the obligation to pay salary and provide benefits
shall immediately cease except as otherwise set forth herein; and, absent actual
notice of any probate proceeding, the Company shall pay any compensation due for
the period preceding Employee’s death to the following person(s) in order of
preference: (i) spouse of Employee; (ii) children of Employee, in equal shares;
(iii) father, mother, sisters, and brothers, in equal shares; or (d) the person
to whom funeral expenses are due. Upon payment of such sum, the Company shall be
relieved of all further obligations hereunder.

 

(c)       Waiver, Modification, and Interpretation. No provisions of this
Agreement may be modified, waived, or discharged unless such waiver,
modification, or discharge is agreed to in a writing signed by Employee and an
appropriate officer of the Company empowered to sign the same by the Board of
Directors of the Company. No waiver by either party at any time of any breach by
the party of, or compliance with, any condition or provision of this Agreement
to be performed by the other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same time or at any prior or
subsequent time. The validity, interpretation, construction, and performance of
this Agreement shall be governed by the laws of the State of Kansas; provided,
however, that the corporate law of the state of incorporation of the Company’s
parent shall govern issues related to the issuance of shares of its common
stock. Except as provided in Section 8, any action brought to enforce or
interpret this Agreement shall be maintained exclusively in the state and
federal courts located in Wichita, Kansas.

 

(d)       Interpretation. The headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
any provision of this Agreement. No provision of this Agreement shall be
interpreted for or against any party hereto on the basis that such party was the
draftsman of such provision; and no presumption or burden of proof shall arise
disfavoring or favoring any party by virtue of the authorship of any of the
provisions of this Agreement.

 



 

 

 

(e)       Counterparts. The Company and Employee may execute this Agreement in
any number of counterparts, each of which shall be deemed to be an original but
all of which shall constitute but one instrument. In proving this Agreement, it
shall not be necessary to produce or account for more than one such counterpart.

 

(f)        Choice of Law and Forum. The validity, interpretation, construction,
and performance of this Agreement will be governed by the laws of the State of
Kansas, except that the corporate law of the State of Delaware will govern
issues related to the issuance of common stock. Any action brought to enforce or
interpret this Agreement will be maintained exclusively in the state and federal
courts located in Wichita, Kansas.

 

(g)       Invalidity of Provisions. If a court of competent jurisdiction shall
declare that any provision of this Agreement is invalid, illegal, or
unenforceable in any respect, and if the rights and obligations of the Parties
to this Agreement will not be materially and adversely affected thereby, in lieu
of such illegal, invalid, or unenforceable provision the court may add as a part
of this Agreement a legal, valid, and enforceable provision as similar in terms
to such illegal, invalid, or unenforceable provision as is possible. If such
court cannot so substitute or declines to so substitute for such invalid,
illegal, or unenforceable provision, (i) such provision will be fully severable;
(ii) this Agreement will be construed and enforced as if such illegal, invalid,
or unenforceable provision had never comprised a part hereof; and (iii) the
remaining provisions of this Agreement will remain in full force and effect and
not be affected by the illegal, invalid, or unenforceable provision or by its
severance herefrom. The covenants contained in this Agreement shall each be
construed to be a separate agreement independent of any other provision of this
Agreement, and the existence of any claim or cause of action of Employee against
the Company, predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of any of said covenants.

 

(h)       Entire Agreement. This Agreement (together with the documents
expressly referenced herein) constitutes the entire agreement between the
parties, supersedes in all respects any prior agreement between the Company and
Employee and may not be changed except by a writing duly executed and delivered
by the Company and Employee in the same manner as this Agreement.

 



 

 

 

IN WITNESS WHEREOF, the parties hereto havexecuted this Agreement effective as
of the date and year first written above.

 

 

  SPIRIT AEROSYSTEMS, INC.   “Company”           By: /s/ Samantha Marnick  
Name: Samantha Marnick   Title: EVP, CAO & Strategy               /s/ Mark
Suchinski   Mark Suchinski         “Employee”

 



 

 